DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 


Response to Amendment / Arguments 
Applicant’s amendment and arguments with respect to amended claim 1 have been considered but are found not to be persuasive.  That is to say, the newly added feature of Re: wherein the processing unit is configured to cause the screen to display the heat visualization in a positional relationship with the physical object as viewed through the screen, so that the heat visualization appears to be a part of the physical object, or emanating from the physical object, is taught by the reference of Cha. See 
Figs. 7-9. These figures illustrate the above features such that the heat visualization appears to be part of the physical object or emanating (i.e. from a vehicle). Some of these are reproduced below for convenience:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    23
    14
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    17
    15
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    324
    432
    media_image5.png
    Greyscale
 	
    PNG
    media_image6.png
    325
    432
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    140
    431
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    17
    15
    media_image8.png
    Greyscale
 	 	
    PNG
    media_image9.png
    24
    14
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    272
    432
    media_image10.png
    Greyscale
 	
    PNG
    media_image11.png
    272
    432
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    272
    432
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    141
    432
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    23
    14
    media_image14.png
    Greyscale

Fig. 9. Functional results of the CFD integrated simulator system. (a) CFD based virtual ﬁre hazard situation, (b) Experience of toxic gases and heat, (c) Fluid ﬂow caused by ventilation system, (d) Octree partitioned volume-rendering space, (e) Visualization of oxygen concentration, (f) Visualization of carbon monoxide concentration and (g) Visualization of temperature distribution.

	
	

	Accordingly, the rejections under 103 are maintained.  Please see remainder of this official action for details.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (U.S. Patent Pub. No. 2018/0045963) in view of: Cha, M., Han, S., Lee, J., & Choi, B. (2012). A virtual reality based fire training simulator integrated with fire dynamics data. Fire Safety Journal, 50, 12-24 (“Cha”) and further in view of: Lynch (WO 2020/205968 A1) and Feldman, B. E., O'brien, J. F., & Arikan, O. (2003). Animating suspended particle explosions. In ACM SIGGRAPH 2003 Papers (pp. 708-715) (“Feldman”).

	Regarding claim 1: 
	Hoover teaches: an apparatus configured to be head-worn by a user (para. 35, AR, VR, MR system as a wearable device), comprising: 
	a transparent screen configured to allow the user to see therethrough (Fig. 2:220); 
	a sensor system configured to sense a characteristic of a physical object in an environment in which the user is located (e.g. para. 42, outward facing imaging system sensor. See also para. 78); and 
	a processing unit coupled to the sensor system, the processing unit (paras. 42-43, processors. See also Fig. 2: 260) configured to: 
	cause the screen to display a graphical item so that the graphical item will appear to be in a spatial relationship with respect to the physical object in the environment (see e.g. claim 16, target object (i.e. graphical item) in a spatial relationship with respect to a destination object (physical object in the environment).  See also paras. 28-31, 112-127),  
	determine a virtual distance between a reference position associated with the graphical item and the physical object (e.g. claims 12, 17 and 18, para. 5 and 31-33 and 112-27, determining virtual distances as claimed, in combination with para. 123, a reference position can be a centroid of the graphical item/virtual object). 
*   *   *   *   *
	Re: cause the screen to display a heat visualization upon a satisfaction of a criteria by the virtual distance between the reference position associated with the graphical item and the physical object, wherein the processing unit is configured to cause the screen to display the heat visualization in a positional relationship with the physical object as viewed through the screen, so that the heat visualization appears to be a part of the physical object, or emanating from the physical object, consider the following. 
	Hoover teaches that various graphical results can occur upon satisfaction of a criteria (i.e. relationship to a threshold) by the virtual distance (see e.g. “Examples of Snapping and Orienting a Virtual Object” beginning at para. 112, in one example, when a virtual display is close enough to a physical wall, the system can cause the virtual display to automatically snap onto the wall, without further user input. This is one example. The system can also take into account parameters such as speed and acceleration of movement, and other physical parameters, as well as various laws of physics (see paras. 119-122).  This corresponds to cause the screen to display (*graphical result*) upon a satisfaction of a criteria by the virtual distance.  
	Re: satisfaction of a criteria by the virtual distance between the reference position associated with the graphical item and the physical object, consider Lynch.  Lynch teaches that it is known to create and display an augmented reality fire hazards/heat simulation (see para. 11 and 54) that would take in account displaying heat visualizations upon satisfaction of the above criteria (see e.g. para. 66, add hazard or fire feature, in combination with para. 73-74, establishing criteria as radii of physical objects, para. 81-83, modify and display virtual objects based on distance).  Applying this image processing criteria in relation to real objects (physical objects), in an augmented reality system of Lynch, as a user is viewing and moving about a physical space (e.g. para. 22-25, is taught, suggested and motivated by the prior art.  Lynch provides motivation such to provide accurate and relevant information regarding fire related information (see Background Art section). 
	Re: displaying a heat visualization, see Cha.  The reference of Cha teaches that virtual reality simulations of heat visualizations are known, here in Cha for a VR based fire training simulator (see Abstract and Introduction).  Distance is a parameter for the visualizations (see p. 14-19).
	Re: wherein the processing unit is configured to cause the screen to display the heat visualization in a positional relationship with the physical object as viewed through the screen, so that the heat visualization appears to be a part of the physical object, or emanating from the physical object, see e.g. Cha, Figs. 7-9. These figures illustrate the above features such that the heat visualization appears to be part of the physical object or emanating. 
	Modifying Hoover, such to include a heat visualization per Cha, with image processing features per Lynch and Cha, such as in the case of wanting to provide a VR simulation of fire and related graphics, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein a configuration of the heat visualization is variable depending on the determined virtual distance between the reference position associated with the graphical item and the physical object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Changing graphical properties based on a determined virtual distance between reference positions is taught by the prior art (see mapping to claim 1). Re: configuration of the heat visualization being variable depending on the determined distance, Hoover teaches that more than one thresholds can be assigned, associated or applied to a virtual environment and/or object resulting in some physical or image-based change (e.g. para. 151).  Cha teaches this with respect to fire simulations, and the many conditions, scenarios and nature of an evolving fire (see e.g. p. 14-21).  In one of many examples, the system can be designed such that the heat visualization changes as the fire moves closer to a physical object or spreads. This is one example of the combined teachings of the prior art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	See above mapping to claim 2, which also applies here. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the heat visualization has a first configuration when the virtual distance between the reference position associated with the graphical item and the physical object has a first value; and 
	wherein the heat visualization has a second figuration when the virtual distance between the reference position associated with the graphical item and the physical object has a second value that is different from the first value, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Changing graphical properties based on a determined virtual distance between reference positions is taught by the prior art (see mapping to claim 1). 
	Re: configuration of the heat visualization being variable depending on the determined distance as a first and a second value, Hoover teaches that more than one threshold (i.e. a first and a second value) can be assigned, associated or applied to a virtual environment and/or object resulting in some physical or image-based change (e.g. para. 151).  Cha teaches this with respect to fire simulations, and the many conditions, scenarios and nature of an evolving fire (see e.g. p. 14-21).  In one of many examples, the system can be designed such that the heat visualization changes as the fire moves closer to a physical object or spreads. 
	Modifying the applied references, such that the heat visualization changes, per Cha, based on a change in distance (i.e. first and second value), per Hoover and also suggested by Cha, is all of taught, suggested and obvious over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Cha further teaches: the apparatus of claim 1, wherein the heat visualization comprises an image of a burnt mark positioned in correspondence with the physical object so that the physical object has an appearance of being burnt (see e.g. pages 15-22, simulation of fires and accidents that can include smoke, flames, burnt objects and fire dynamics as part of the graphic objects.  Modifying the applied refs, in view of Cha, such that the heat visualization includes images of a burnt mark positioned in correspondence with a physical object (i.e. such as a car after the fire dies down or is put out, and is burnt from damage as a simulation, see Figs. 7-9), would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	This also, per Hoover, is an example of taking into account parameters such as speed and acceleration of movement and other physical parameters of the fire, as well as various laws of physics (see Hoover, paras. 119-122).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5: see also claim 3. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the heat visualization has a first configuration when the virtual distance between the reference position associated with the graphical item and the physical object is less than a first threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Claim 5 is one embodiment, or encompassed by claim 3 and therefore the same rationale applies.  
	Changing graphical properties based on a determined virtual distance between reference positions is taught by the prior art (see mapping to claim 1). 
	Re: configuration of the heat visualization depending on distances being less than or greater than thresholds, Hoover teaches thresholds (i.e. a first and a second value) can be assigned, associated or applied to a virtual environment and/or object resulting in some physical or image-based change (e.g. para. 151).  Cha teaches this with respect to fire simulations, and the many conditions, scenarios and nature of an evolving fire (see e.g. p. 14-21).  In one of many examples, the system can be designed such that the heat visualization changes as the fire moves closer to a physical object or spreads. 
	Modifying the applied references, such that the heat visualization changes, per Cha, based on a change in distance (i.e. first threshold), per Hoover and also suggested by Cha, is all of taught, suggested and obvious over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 5, wherein the heat visualization has a second configuration that is different from the first configuration when the virtual distance between the reference position associated with the graphical item and the physical object is less than a second threshold, wherein the second threshold is less than the first threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Claim 6 is one embodiment, or encompassed by claim 3 and therefore the same rationale applies.  
	Changing graphical properties based on a determined virtual distance between reference positions is taught by the prior art (see mapping to claim 1). 
	Re: configuration of the heat visualization depending on distances being less than or greater than thresholds, and being different from the first configuration when the distance is less than a second threshold different from the first, Hoover teaches thresholds (i.e. a first and a second value) can be assigned, associated or applied to a virtual environment and/or object resulting in some physical or image-based change (e.g. para. 151).  Cha teaches this with respect to fire simulations, and the many conditions, scenarios and nature of an evolving fire (see e.g. p. 14-21).  In one of many examples, the system can be designed such that the heat visualization changes as the fire moves closer to a physical object or spreads. 
	Modifying the applied references, such that the heat visualization changes, per Cha, based on a change in distance (i.e. first threshold and second, both being different from each other), per Hoover and also suggested by Cha, is all of taught, suggested and obvious over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Cha further teaches: the apparatus of claim 6, wherein the first configuration of the heat visualization comprises a first burnt mark, and 
	the second configuration of the heat visualization comprises a second burnt mark that is more severe than the first burnt mark ((see e.g. pages 15-22, simulation of fires and accidents that can include smoke, flames, burnt objects and fire dynamics as part of the graphic objects.  Modifying the applied refs, in view of Cha, such that the heat visualization includes images of a burnt mark positioned in correspondence with a physical object (i.e. such as a car after the fire dies down or is put out, and is burnt from damage as a simulation, see Figs. 7-9), is all of taught and suggested by the prior art and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	This also, per Hoover, is an example of taking into account parameters such as speed and acceleration of movement and other physical parameters of the fire, as well as various laws of physics (see Hoover, paras. 119-122).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Cha further teaches: the apparatus of claim 6, wherein the first configuration of the heat visualization comprises a burnt mark, and 
	the second configuration of the heat visualization comprises an image of fire, an image of a destroyed structure, or an image of an explosion (see e.g. p. 15-22. Fire, image of destroyed structure, and explosion are in Figs.  7-9. Claim 8 is one example of different types of graphical images that can be displayed per Cha, of simulating a fire or explosion and the progression of such).  Modifying the applied refs, in view of Cha, such to have included the above two configurations as images, is all of taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	This also, per Hoover, is an example of taking into account parameters such as speed and acceleration of movement and other physical parameters of the fire, as well as various laws of physics (see Hoover, paras. 119-122).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Hoover further teaches: the apparatus of claim 1, wherein the processing unit is configured to receive a user input, and to adjust a position of the graphical item being displayed on the screen based on the user input (see paras. 108-111 and 118, and 135-44). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Hoover to have obtained the above. The motivation would be to provide interactive features for a user in a virtual environment.  


	Regarding claim 10:
	Hoover further teaches: the apparatus of claim 1, wherein the sensor system comprises a depth sensor configured to provide a sensor output (para. 78); and 
	wherein the processing unit is configured to determine the virtual distance between the reference position associated with the graphical item and the physical object based on the sensor output (para. 78, depth sensors can be used to determine the location and various other attributes of the environment of the user. This includes a virtual distance associated with the graphical item and the physical object).  
	Modifying the applied references, such that the depth sensor of Hoover is used to determine the virtual distance, also per Hoover, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	Hoover further teaches: the apparatus of claim 1, wherein the sensor system comprises a camera configured to provide an image of the environment (paras. 39-42 and 60); and wherein the processing unit is configured to identify the physical object in the image (e.g. paras. 39-42, 60, 78, 81 and 126).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Hoover to have obtained the above. The motivation would be to take advantage of known hardware to identify objects in a scene. 


	Regarding claim 12: see claim 14. 
	Claim 12 is part of claim 14, thus the same rationale for rejection applies. 


	Regarding claim 13: see claim 14. 
	Claim 13 is encompassed by claim 14, thus the same rationale for rejection applies. 


	Regarding claim 14:
	Cha further teaches: the apparatus of claim 1, wherein the graphical item comprises an image of a vehicle (Figs. 7-9).  
	Hoover further teaches: wherein the processing unit is also configured to receive a user input (see paras. 108-111 and 118, and 135-44, receive user input), and to cause the screen to display a thrust visualization in association with the image of the vehicle in response to the user input (see e.g. paras. 108-127 and 135-70, users can interact with virtual objects and cause them to move as a result – the virtual objects can also be given affordances and other parameters to show physical effects. This can even include when wind blows into a room, pages of a virtual book can turn (see e.g. paras. 121-22. See also para. 33, 119-21 and 149, visualizations/representations of user action (here a yank) can be modeled in the virtual world. Hoover is also not particularly limiting with the types of user interaction with virtual objects, thereby teaching/suggesting an action such as a thrust (or push). 
	Modifying the applied references, in view of same, and modifying Hoover, in view of itself, to have included receiving a user input, per Hoover, and causing the screen to display a thrust visualization as one of the user interactions with a virtual object (here a vehicle, see Cha for vehicle), is all of taught, suggested and obvious and predictable over the prior art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
	Hoover further teaches: the apparatus of claim 14, wherein the processing unit is configured to cause the screen to display a change in the thrust visualization in response to a change in the user input (see above mapping to claim 14.  The system of Hoover can change the visualization in response to change in user input, like if a user stops, stop visualization. Or it can base the visualization on physical parameters (paras. 118-121) and/or acceleration/jerk thresholds of the user (see para. 149). See also para. 33. 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Hoover to have obtained the above. The motivation would be to more accurately or realistically depict user interactions.  


	Regarding claim 16:	
Cha further teaches: the apparatus of claim 1, wherein the processing unit is configured to cause the screen to display a transformation of the heat visualization so that the heat visualization disappears over time (see e.g. p. 15-22 and Figs. 7-9, simulation with time dependent factors).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Cha to have obtained the above. The motivation would be to more accurately or realistically depict a fire simulation as it progresses over time.  


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the processing unit is configured to cause the screen to display the heat visualization as a permanent overlay over the physical object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Cha is directed toward fire simulations (see Abstract and Introduction), and discussion throughout this official action.  Hoover is also not limited to graphic objects to be displayed and for how long.  Modifying the applied references, in view of same, to have included the above is obvious and alternatively a design choice for one of ordinary skill in the art over the prior art.  The heat visualization as a permanent overlay is obvious and motivated by Cha as part of a fire simulation.  It is also obvious as a design choice as Applicant’s specification does not describe any criticality to the features of claim 17 as part of the invention.  Hoover also teaches /suggests that some of its virtual visualizations can be a permanent overlay over a physical object (i.e. virtual book never leaving the table, see para. 106).  Accordingly, the prior art teaches, suggests and by design choice renders obvious the features of claim 17. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18: see claim 4. 
	Claim 18 is encompassed by claim 4, thus the same rationale for rejection applies. 


	Regarding claim 19: see claim 8. 
	Claim 19 is encompassed by claim 8, thus the same rationale for rejection applies. 


	Regarding claim 20: see claim 8. 
	Claim 20 is encompassed by claim 8, thus the same rationale for rejection applies. 


	Regarding claim 21: 
Cha further teaches: the apparatus of claim 1, wherein the heat visualization comprises an image of smoke (see e.g. p. 15-22 and Figs. 7-9).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Cha to have obtained the above. The motivation would be to more accurately or realistically depict a fire simulation. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613